DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pompey (US Patent 5391857).
In regards to claim 1, Pompey discloses a welding guide (Abstract; Fig 1; see annotated figure below) comprising: 
a plate (Fig 1, Ref 14) having a first section and a second section (Fig 1, Refs 16 and 18; Col 4, Lines 1-47 disclose the apparatus including a center member 14 (plate) to which the arms 16 and 18 (first and second sections) are attached by fasteners 29 at right angles so the arms are parallel); 
rollers attached to the first section and the second section (Fig 1, Ref 20 & 22; Col 4, Lines 1-47); and 
a positioning member (Fig 1, Ref 14; Col 4, Lines 1-47) having at least one aperture (Fig 1, Ref 27; Col 4, Lines 17-30) attached to the second section (Fig 1, Refs 14 and 18 are shown attached to each other by fasteners 29).
Pompey does not disclose a plate bent along a bend line at a right angle meaning the plate is a singular, integral piece. However, per In re Larson, “the use of a one piece construction instead of the structure disclosed would be merely a matter of obvious engineering choice.” As such, it would have been obvious to one of ordinary skill in the art to make the apparatus out of a singular, integral plate having a first section and second section bent along a bend line at a right angle, wherein the bend line is the connection point of Refs 16 or 18 with Ref 14. The modification of making the plates of Pompey a singular, integral plate would have been obvious to one of ordinary skill in the art as it would require fewer manufacturing steps and reduce the amount of material used for production including not needing fasteners (bolts Ref 29).

    PNG
    media_image1.png
    346
    465
    media_image1.png
    Greyscale

Annotated Figure 1 of Pompey for Claim 1 Rejection
In regards to claim to claim 3, Pompey further discloses the guide of claim 1 wherein both the first section and the second section (see the rejection of claim 1) have an outer edge, a top edge, a bottom edge, an inner surface and an outer surface (see annotated figure below).

    PNG
    media_image2.png
    836
    614
    media_image2.png
    Greyscale

Annotated Figures 1 and 2 of Pompey for Claim 3 Rejection
In regards to claim 7, Pompey further discloses the guide of claim 1 wherein the positioning member has an inner edge connected to the second section, an opposite outer edge, and side edges (see annotated figure below).

    PNG
    media_image3.png
    430
    646
    media_image3.png
    Greyscale

Annotated Figure 1 of Pompey for Claim 7 Rejection
In regards to claim 8, Pompey further discloses the guide of claim 1 wherein the at least one aperture is adjacent an outer edge of the positioning member (Fig 1, Ref 27 shows the aperture adjacent the outer and top side edges as seen in the annotated figure above).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pompey in view of Campbell (US Pat 2300203).
In regards to claim 2, Pompey does not disclose the guide of claim 1 wherein the at least one aperture is two apertures.
Campbell teaches a welding torch with a shield (guide) plate (Ref 29) having two openings (Refs 30 and 31) (apertures) to support welding torches of the electric carbon type which require a pair of electrodes (Figs 1 & 2, Refs 29-31; Col 1, lines 1-9; Col 2, Lines 38-46).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pompey to incorporate the teachings of Campbell by including a second aperture in the positioning member, as both references and the claimed invention are directed to welding apparatuses. It would have been obvious to one of ordinary skill in the art to include a second aperture in the positioning member as, per Campbell, having a second opening would allow for the use of two electrodes or welding implements as required by certain forms of welding such as electric carbon. The use of two electrodes would require a second aperture to support both tools to use the positioning member/plate. Upon such modification, the positioning member of Pompey would include two apertures like the shield plate of Campbell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Campbell with Pompey’s apparatus in order to support multiple implement types of welding like electric carbon welding.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pompey in view of Smith (US PGPub 20070247571).
In regards to claim 4, Pompey does not disclose the guide of claim 1 wherein both the first section and the second section have a pair of spaced and aligned cut-outs that receive the rollers.
Smith teaches both a first section and a second section have a pair of spaced and aligned cut-outs (Figs 1 & 2, Refs 24, 44, 46, 48; Paragraph 0021 show the axels that receive that receive the rollers (Figs 1 & 2, Refs 14, 28, 30, 32; Paragraph 0021).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Pompey to incorporate the teachings of Smith by including a pair of spaced and aligned cut-outs to receive rollers, as both references and the claimed invention are directed to welding accessory apparatuses. It would have been obvious to one of ordinary skill in the art to substitute the side sections of Smith with the side sections of Pompey in order to have a pair of wheels on each side and provide further support. Upon such modification, the welding guide of Pompey would both a first and second section having a pair of spaced and aligned cut-outs that receive the rollers. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Campbell with Pompey’s apparatus in order to provide further structural support and balance to the welding guide.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  None of the cited references either alone or in combination discloses the combination of limitations specified in claims 5-6. 
In regards to claim 5, a welding guide having a plate bent along a bend line where the top and bottom edge have notches at the bend line. The prior art, teaching carriages as welding 
In regards to claim 6, the positioning member is attached to an outer surface of the second section of the guide. The prior art discloses welding guides in the form of carriages which have the positioning member interior to the supporting arms or sections (attached at an inner surface rather than outer surface, as shown in Pompey). Furthermore, the prior art for welding tools and accessories to guide or support a welding tool have focused on carriages, as discussed above, as well as automated welding machinery and actuating arms as support (US 20170050273).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Accordingly, claims 1-4 and 7-8 are rejected and claims 5-6 are objected to.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ambring (US 20170050273) – An ergonomic welding arm that supports the welding tool along the welder easier control showing the other main area of welding support, actuated arms.
Damon (US 3573425) – A welding carriage designed to support a welding tool in the middle of the carriage and allowing for side to side movement along the guide path.
Kloepfer et al. (US 20210178528) – A semi-automated welding carriage with guide wheel that propels itself along a weld path while welding without a human operator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.T.F./

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715